Citation Nr: 0946742	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-38 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Eligibility for payment of additional attorney fees from 
past-due benefits.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an Attorney Fee Eligibility Decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico. The Veteran's former attorney 
is the appellant in this case. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant entered into a valid contingent fee 
agreement with the Veteran within one year of a final 
decision by the Board that denied service connection for 
posttraumatic stress disorder (PTSD). 

2. The RO issued a rating decision in October 2002, granting 
service connection for PTSD; this grant of service connection 
represented successful resolution of the issue on appeal.

3. As a result of the grant of service connection, the 
Veteran received past-due benefits of $28,950.87, of which 
$5,790.17 (20 percent) was designated for payment of attorney 
fees in accordance with the fee agreement.

4. Under the facts and circumstances of this case, attorney 
fees calculated in the amount of $5,790.17, less the Equal 
Access to Justice Act (EAJA) fees paid, are reasonable.


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount 
of 20 percent of past-due benefits payable to the Veteran, 
calculated in the amount of $5,790.17, less the EAJA fees 
paid, have been met; the criteria for eligibility for payment 
of additional attorney fees from past-due benefits have not 
been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran filed a claim for service 
connection for PTSD in July 1995. A decision by the Board in 
October 1997 denied the claim. In August 1998, the Veteran 
and the appellant entered into a contingent fee contract for 
the purpose of appealing the Board's decision to the Court. 
They both signed the attorney fee contract that satisfied the 
basic statutory and regulatory requirements set forth in 
38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(c). 

Specifically, a final decision was promulgated by the Board 
with respect to the issue involved and the appellant was 
retained not later than one year following the date of the 
Board's decision. That agreement also provided that a fee 
equal to 20 percent of the total amount of any past-due 
benefits was to be withheld by VA and paid directly to the 
appellant. 

The Veteran appealed the Board's October 1997 denial decision 
and, in January 1999, the Court granted a Joint Motion for 
Remand (JMR) and vacated the Board's decision. The case was 
remanded to the RO for further development. In October 2002, 
the RO granted service connection for PTSD, effective 
July 1995. 

In September 2003, the appellant contacted VA to inquire 
about the Veteran's appeal. He was notified that a decision 
was made and the Veteran was sent a check in the amount of 
$29,271, which represented the past-due benefits. The Veteran 
was sent a letter that same month which informed him that he 
had received a check in the amount of $29,271 in 
November 2002. 

The Veteran was also informed that as a result of the past-
due benefits, he owed the appellant $5,858.77 (20 percent). 
He was reminded that he signed a contract with the appellant 
agreeing to the payment of 20 percent of the past-due 
benefits. He was told to notify the RO within 60 days of how 
he planned to pay the appellant. 

In a December 2003 letter to the Veteran, he was informed by 
the RO that the appellant was paid the amount of attorney 
fees to which he was entitled by VA and that he was not 
required to reimburse the appellant. In a letter of the same 
month, the appellant was informed that he was entitled to 
$5,790.17 and that the RO failed to withhold any portion of 
the Veteran's past-due benefits for payment of attorney fees. 

The appellant was also informed that he was entitled to 
$5790.17 from the Veteran's past-due benefits, but the RO was 
deducting the amount paid to him from EAJA fees. As EAJA fees 
did not exceed the amount of attorney fees payable that would 
have been paid from the past-due benefits, the RO would pay 
the difference in the amount of $3,170.85. The appellant 
disagreed with the offset of the amount equal to EAJA fees, 
and the current appeal ensued. 

At the time of the December 2003 Attorney Fee Eligibility 
Decision on appeal, payment of attorney fees in proceedings 
before VA and the Board were regulated under the provisions 
of 38 C.F.R. § 20.609 (2003).  The Board notes at this point 
that 38 C.F.R. § 20.609 is omitted from the current C.F.R., 
which became effective as of July 1, 2008.

However, the revised statutory or regulatory provisions may 
not be applied to any time period prior to the effective date 
of the change. 38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
The Board accordingly looks to 38 C.F.R. § 20.609 (2003), the 
regulation in effect at the time of the decision on appeal, 
for resolution of this issue.

Pursuant to 38 C.F.R. § 20.609, for an attorney to be 
eligible for payment of attorney fees, the record must show 
that a final decision had been promulgated by the Board with 
respect to the issue or issues involved, and that the 
attorney or agent was retained not later than one year 
following the date the Board's decision was promulgated. 38 
C.F.R. § 20.609(c).  As noted, the Veteran executed a fee 
agreement with the appellant in August 1998, within one year 
of the Board's decision in October 1997. The criteria of 38 
C.F.R. § 20.609(c) are, accordingly, met.

Fees that total no more than 20 percent of past-due benefits 
awarded are presumed to be reasonable. 38 C.F.R. § 20.609(e). 
As noted, the Veteran agreed to pay, and signed a fee 
agreement to have VA assign 20 percent of his past-due 
benefits. Therefore, the criteria of 38 C.F.R. § 20.609(e) 
are met.

Pursuant to 38 C.F.R. § 20.609(h), a claimant may enter a fee 
agreement in which payment is made directly to the attorney 
by VA out of past-due benefits, but VA will honor such an 
agreement only if the following conditions are met: (i) the 
total fee payable (less expenses) does not exceed 20 percent 
of the past-due benefits awarded; (ii) the amount of the fee 
is contingent on whether or not the claim is resolved in a 
manner favorable to the appellant; and, (iii) the award of 
past-due benefits results in a cash payment to a claimant or 
appellant from which the fee may be deducted. 38 C.F.R. § 
20.609(h)(1).  As indicated, the provisions of the Veteran's 
fee agreement with the appellant satisfied these conditions.

For the purposes of 38 C.F.R. § 20.609(h), a claim is 
considered to have been resolved in a manner favorable to a 
claimant or appellant if all or part of the benefit sought is 
granted. 38 C.F.R. § 20.609(h)(2).

In this case, the facts are not in dispute. It is the sum of 
recovery that the appellant disagrees. It is his contention 
that VA has no authority to offset EAJA fees that he has 
previously received in connection with this claim. Although 
he does not indicate that he deserved EAJA fees plus the 
20 percent past-due benefits, he maintains that the Board has 
no authority to take any action to offset the amount of the 
EAJA fees and that he should receive the entire payment of 20 
percent from the Veteran's past-due benefits and that it 
would be his responsibility to return the smaller fee. He 
related that this is set forth in VAOPGCPREC 12-97, and that 
the Board is bound by this precedent opinion. 

The appellant is correct that he is allowed to seek attorney 
fees under both 38 U.S.C.A. § 5904(d) and under 28 U.S.C.A. 
§ 2412(d) for EAJA fees. However, when the attorney receives 
fees for the same work under both sections, the attorney must 
refund to the claimant the amount of the smaller fee. 

Such is the case at hand. The appellant received EAJA fees 
for the same work that he was found to be eligible for 
20 percent of the Veteran's past-due benefits. Normally, he 
would be entitled, based on his attorney contingency 
contract, to receive the entire amount of the 20 percent 
past-due benefits and it would be his responsibility to 
return to the Veteran the smaller amount of the fees, which 
in this case would be the EAJA fees.  However, in this case, 
VA failed to withhold any portion of the Veteran's past-due 
benefits for payment of the attorney fees. As a result, the 
RO paid the appellant's fees that it should have withheld. 

The provision of 38 C.F.R. § 20.609(h) will be honored by VA 
only if the conditions of that section are met. Of import, is 
the provision that the total fee payable does not exceed 
20 percent of the past-due benefits awarded. If the RO 
provided the appellant the entire 20 percent of past-due 
benefits, that amount, plus the EAJA fees would exceed 20 
percent and, pursuant to 38 C.F.R. § 20.609(e), would be 
unreasonable. 

In most cases, the smaller fees, which in this case are the 
EAJA fees, would be returned to the Veteran. However, it 
would be unjust enrichment to the Veteran to place him in a 
position to receive a refund when he did not pay the attorney 
fees at all. The appellant would also be unjustly enriched if 
he received in excess of 20 percent payment for the entirety 
of his work, which would be the case if the entire 20 percent 
which reflected past-due benefits were provided to him. Since 
the RO is paying the attorney fees in this case, no more than 
the aggregate of what would constitute 20 percent of the 
Veteran's past-due benefits should the RO be required to pay. 

Since any refund of excess payments would be returned to VA, 
there is no purpose for VA to give the appellant what it 
knows to be an excessive amount so that the appellant can 
immediately return it to VA. Therefore, under the facts and 
circumstances of this case, the Board finds that the 
appellant has received the appropriate amount of 20 percent 
of past-due benefits awarded the Veteran, less the EAJA fees 
paid. As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).

An attorney fee dispute is not a "claim" for disability 
compensation benefits. The Court has held that VA's duties to 
notify and assist do not apply to cases where, as here, the 
applicant is not seeking benefits under Chapter 31 of Title 
38 of the United States Code, but rather is seeking a 
decision on how those benefits will be distributed under 
another Chapter (in this case, Chapter 59). See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).

Nevertheless, the appellant has been afforded appropriate 
notice and assistance. He was provided a Statement of the 
Case (SOC) in October 2004 that advised him of the reasons 
and bases for the RO's decision and provided him with the 
full text of the appropriate regulations. The appellant was 
afforded an appropriate opportunity to respond before the 
case was presented to the Board for adjudication.

The appellant has been advised of his entitlement to hearings 
before the RO's hearing officer and/or before the Board in 
conjunction with his appeal, but he has not requested such a 
hearing.

The appellant has also been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to his appeal. As the issue 
before the Board is an attorney fee case and is not related 
to a medical condition, there is no purpose to be served at 
this point by obtaining medical records or providing medical 
examination. Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the appellant is 
not prejudiced by adjudication of his claim.




ORDER

Appellant is not eligible for payment of additional attorney 
fees from past-due benefits; attorney fees in the amount of 
$5,790.17, less the EAJA fees paid, were appropriately paid.  
The appeal is denied. 



	                        
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


